Exhibit 10.29

MEDIVATION, INC.

AMENDED AND RESTATED 2004 EQUITY INCENTIVE AWARD PLAN

PERFORMANCE SHARE AWARD GRANT NOTICE

Medivation, Inc. (the “Company”), pursuant to its Amended and Restated 2004
Equity Incentive Award Plan (the “Plan”), hereby awards to Participant the award
(the “Award”) set forth below. This Award is subject to all of the terms and
conditions as set forth herein and in the Performance Share Award Agreement and
the Plan, each of which is attached hereto and incorporated herein in its
entirety. Unless otherwise defined herein, capitalized terms shall have the
meanings set forth in the Plan or the Performance Share Award Agreement (the
“Agreement”), as applicable.

 

Participant:  

 

Date of Grant:  

 

Number of Shares of Stock Subject to Target Award:  

[    ] shares of Stock

Number of Shares of Stock Subject to Maximum Award:  

[200% of number of shares of Stock subject to Target Award]

Term:  

 

Determination of Actual Award: On the Certification Date, and provided that
(i) the specified level of applicable Performance Goals is attained during the
Performance Period and (ii) Participant has not experienced a Termination of
Service prior to the Certification Date, the Company shall credit Participant
with an Actual Award representing all or a portion (including none) of the
Target Award or the Maximum Award (in the event of performance exceeding that of
the Target Award, as indicated herein), as determined by the Committee based on
the degree of achievement of the Performance Goals set forth on Exhibit A to the
Agreement, subject to the conditions and limitations set forth in the Agreement.

Delivery of Shares: Subject to the limitations contained herein and the
provisions of the Agreement and the Plan, the Company shall deliver to the
Participant the shares of Stock subject to the Actual Award as provided in
Section 4 of the Agreement.

Additional Terms/Acknowledgements: The Participant acknowledges receipt of, and
understands and agrees to, this Award Grant Notice, the Agreement and the Plan
(together, the “Award Documents”). Participant further acknowledges that as of
the Date of Grant, the Award Documents set forth the entire understanding
between Participant and the Company regarding the Award and supersede all prior
oral and written agreements on that subject.

The Participant may designate receipt and acceptance of the Award and the terms
of the Award Documents via electronic confirmation in accordance with
instructions that accompany an electronic delivery of this Award Grant Notice by
the Company to Participant.

 

ATTACHMENTS:    Performance Share Award Agreement and Amended and Restated 2004
Equity Incentive Award Plan

 

1



--------------------------------------------------------------------------------

MEDIVATION, INC.

AMENDED AND RESTATED 2004 EQUITY INCENTIVE AWARD PLAN

PERFORMANCE SHARE AWARD AGREEMENT

Pursuant to the Performance Share Award Grant Notice (the “Grant Notice”) and
this Performance Share Award Agreement (the “Agreement”), Medivation, Inc. (the
“Company”) has awarded you, pursuant to its Amended and Restated 2004 Equity
Incentive Award Plan (the “Plan”), the Award as indicated in the Grant Notice.
This Agreement shall be deemed to be agreed to by the Company and you upon your
electronic acceptance of the Award. Unless otherwise defined herein or in the
Grant Notice, capitalized terms shall have the meanings set forth in the Grant
Notice or Plan, as applicable.

The details of your Award are as follows.

1. DEFINITIONS

(a) “Actual Award” means the number of shares of Stock credited to the
Participant based on achievement of applicable Performance Goals during the
Performance Period.

(b) “Cause” means, as determined by the Board good faith, Employee has:

 

  (1) failed to perform his or her stated duties in all material respects, which
failure continues for fifteen (15) days after Employee’s receipt of written
notice of the failure from the Company;

 

  (2) intentionally and materially breached any provision of any written
agreement with the Company, and has not cured such breach within fifteen
(15) days after Employee’s receipt of written notice of the breach from the
Company (provided that, the Company’s written notice is not required if
Employee’s breach is not reasonably capable of cure);

 

  (3) demonstrated Employee’s personal dishonesty in connection with his or her
employment with the Company;

 

  (4) engaged in willful misconduct in connection with his or her employment
with the Company;

 

  (5) engaged in a breach of fiduciary duty in connection with his or her
employment with the Company; or

 

  (6) willfully violated any material law, rule or regulation, or final
cease-and-desist order (other than minor traffic violations or similar
offenses), been convicted or pled guilty (including a no contest plea) to any
felony, or engaged in other serious misconduct of such a nature that Employee’s
continued employment may reasonably be expected to cause the Company substantial
economic or reputational injury.

(c) “Certification Date” means the date on which the Committee certifies whether
the Performance Goals have been met during the Performance Period under this
Agreement.

 

2



--------------------------------------------------------------------------------

(d) “Maximum Award” means the maximum number of shares of Stock that may be
credited to the Participant if the applicable Performance Goals are achieved at
the specified levels set by the Committee during the applicable Performance
Period as set forth in the Grant Notice.

(e) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee as set forth on EXHIBIT A hereto.

(f) “Performance Period” means the period of time selected by the Committee over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining the Participant’s right to an Actual Award as set forth
on EXHIBIT A hereto.

(g) “Target Award” means the number of shares of Stock that may be credited to
the Participant if the Performance Golas are achieved at the target levels set
by the Committee during the applicable Performance Period as set forth in the
Grant Notice.

(h) “Termination of Service” means the time when the service relationship
(whether as an Employee or a consultant) between the Participant and the Company
or any Subsidiary is terminated for any reason, with or without Cause,
including, but not by way of limitation, a termination by resignation,
discharge, death or Disability; but excluding (a) a termination where there is a
simultaneous reemployment or continuing employment or consultancy of the
Participant by the Company or any Subsidiary or a parent corporation thereof
(within the meaning of Section 422 of the Code), (b) at the discretion of the
Committee, a termination which results in a temporary severance of the
employee-employer relationship, and (c) at the discretion of the Committee, a
termination which is followed by the simultaneous establishment of a consulting
relationship by the Company or a Subsidiary with the former Employee. The
Committee, in its absolute discretion, shall determine the effect of all matters
and questions relating to Termination of Service for the purposes of this
Agreement, including, but not by way of limitation, the question of whether, for
Participants who are Employees of the Company or any of its Subsidiaries, a
Termination of Service resulted from a discharge for Cause, and all questions of
whether particular leaves of absence for Participants who are Employees of the
Company or any of its Subsidiaries constitute Terminations of Service.
Notwithstanding any other provision of the Plan or this Agreement, the Company
or any Subsidiary has an absolute and unrestricted right to terminate the
Participant’s employment and/or consultancy at any time for any reason
whatsoever, with or without Cause, except to the extent expressly provided
otherwise in a written agreement between the Company and the Participant.

2. ENTITLEMENT TO SHARES. Provided that (i) the specified level of applicable
Performance Goals is achieved during the Performance Period and (ii) you have
not experienced a Termination of Service prior to the Certification Date, then,
subject to the limitations contained herein and the provisions of the Plan, you
shall be credited with an Actual Award on the Certification Date equal to all or
a portion (including none) of the Target Award or the Maximum Award (in the
event of performance exceeding that of the Target Award, as indicated herein),
as determined by the Committee based on the degree of achievement of the
Performance Goals; provided, however, that (x) if a specified level of
Performance Goals is not achieved during the Performance Period, you will not be
credited with or receive any shares of Stock as an Actual Award, and (y) the
maximum number of shares of Stock for which you may be credited as an Actual
Award will in no event exceed the Maximum Award.

3. DIVIDENDS. Prior to your receipt of any shares of Stock as under an Award,
you shall not receive any payment or other adjustment in the number of shares
subject to your Award for dividends or other distributions that may be made in
respect of the shares of Stock to which your Award relates.

 

3



--------------------------------------------------------------------------------

4. DELIVERY OF SHARES. Provided that you become entitled to receive an Actual
Award in accordance with Section 2 of this Agreement, the Company shall issue
and deliver to you (or, in the case of death, to your beneficiary designated
pursuant to Section 8 of this Agreement or your estate as beneficiary, in the
absence of such a designation) the certificates representing the shares of Stock
subject to an Actual Award (the “Certificates”). The Certificates, when issued,
shall be registered in your name (or the name of your beneficiary, in the case
of death) and, subject to Section 11 of this Agreement, will be delivered within
thirty (30) days following the Certification Date. However, in the event that
the Company determines that you are subject to its policy regarding insider
trading of Stock and any shares are scheduled to be delivered to you on a day
(the “Original Distribution Date”) that does not occur during an open “window
period” applicable to you, as determined by the Company in accordance with such
policy, then the Certificates covering such shares shall not be delivered on
such Original Distribution Date and shall instead be delivered as soon as
practicable within the next open “window period” applicable to you pursuant to
such policy, but in no event later than the March 15 following the calendar year
in which the Certification Date occurs. The form of delivery (e.g., a stock
certificate or electronic entry evidencing such shares) shall be determined by
the Company.

5. NUMBER OF SHARES. The number of shares of Stock subject to your Award will be
adjusted from time to time for capitalization adjustments, as provided in
Article 11 of the Plan.

6. SECURITIES LAW COMPLIANCE. The grant of your Award and the issuance of any
shares of Stock pursuant to an Actual Award shall be subject to compliance with
all applicable requirements of federal, state or foreign law with respect to
such securities. You may not be issued any shares of Stock pursuant to an Actual
Award if the issuance of shares of Stock would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. In addition, you may not be issued any shares of Stock
pursuant to an Actual Award unless (i) a registration statement under the
Securities Act shall at the time of issuance be in effect with respect to the
shares of Stock or (ii) in the opinion of legal counsel to the Company, the
shares of Stock may be issued in accordance with the terms of an applicable
exemption from the registration requirements of the Securities Act. YOU ARE
CAUTIONED THAT THE SHARES OF STOCK MAY NOT BE ISSUED UNLESS THE FOREGOING
CONDITIONS ARE SATISFIED. The inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares of Stock pursuant to an Actual Award shall relieve the Company of any
liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained. As a condition to the
issuance of any shares of Stock pursuant to an Actual Award, the Company may
require you to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

7. RESTRICTIVE LEGENDS. The shares of Stock issued pursuant to an Actual Award
shall be endorsed with appropriate legends, if any, determined by the Company.

8. TRANSFERABILITY. Your Award is not transferable except by will or by the laws
of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of shares of Stock pursuant to Section 4 of
this Agreement.

9. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or any Subsidiary, or of the Company or any

 

4



--------------------------------------------------------------------------------

Subsidiary to continue your employment. In addition, nothing in your Award shall
obligate the Company or any Subsidiary, their respective stockholders, Boards of
Directors, Officers or Employees to continue any relationship that you might
have as a Director or consultant for the Company or any Subsidiary.

10. UNSECURED OBLIGATION. Your Award is unfunded, and you shall be considered an
unsecured creditor of the Company with respect to the Company’s obligation, if
any, to issue shares of Stock pursuant to an Actual Award under this Award
Agreement. You shall not have voting or any other rights as a stockholder of the
Company with respect to the Stock acquired pursuant to this Award Agreement
until such Stock is issued to you pursuant to this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company with respect to the Stock so issued. Nothing contained in this
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

11. WITHHOLDING OBLIGATIONS. Regardless of any action taken by the Company or
any Subsidiary with respect to any or all income, employment, social insurance,
or payroll taxes, payment on account or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company and any Subsidiaries (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of your Award, the subsequent sale of shares of Stock acquired pursuant to an
Actual Award, or the receipt of any dividends and (ii) do not commit to
structure the terms of the grant or any other aspect of your Award to reduce or
eliminate your liability for Tax-Related Items. At the time any Actual Award is
determined, at the time you receive a distribution of shares of Stock pursuant
to such Actual Award, or at any other time reasonably as requested by the
Company or any Subsidiary, you shall pay or make adequate arrangements
satisfactory to the the Company and/or any Subsidiary to satisfy all withholding
obligations of the Company or Subsidiary. In this regard, at the time you
receive a distribution of shares of Stock pursuant to an Actual Award, or at any
other time as reasonably requested by the Company or any Subsidiary, you hereby
authorize the withholding of that number of whole shares of Stock otherwise
deliverable to you pursuant to an Actual Award under this Award Agreement having
a fair market value not in excess of the amount of the Tax-Related Items
determined by the applicable minimum statutory rates. Finally, you shall pay to
the Company or Subsidiary (as applicable) any amount of the Tax-Related Items
that the Company or any Subsidiary may be required to withhold as a result of
your participation in the Plan that cannot be satisfied by the means previously
described. The Company and Subsidiaries shall have no obligation to deliver
shares of Stock until you have satisfied the obligations in connection with the
Tax-Related Items as described in this section.

12. NATURE OF AWARD. In accepting your Award, you acknowledge that:

(a) the Plan is established voluntarily by the Company; it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

(b) the grant of your Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past;

(c) all decisions with respect to future Awards under the Plan, if any, will be
at the sole discretion of the Committee;

 

5



--------------------------------------------------------------------------------

(d) your participation in the Plan shall not create a right to further
employment with the Company or any Subsidiary and shall not interfere with any
ability of the Company or any Subsidiary to terminate your employment
relationship at any time with or without cause;

(e) you are voluntarily participating in the Plan;

(f) an Award is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments;

(g) in the event that you are not an employee of the Company, your Award will
not be interpreted to form an employment contract or relationship with the
Company; and furthermore, your Award will not be interpreted to form an
employment contract with any Subsidiary;

(h) the future value of the shares of Stock subject to your Award is unknown and
cannot be predicted with certainty; and

(i) no claim or entitlement to compensation or damages arises from termination
of your Award or diminution in value of your Award or shares of Stock issued
pursuant to an Actual Award resulting from a Termination of Service with the
Company or any Subsidiary (for any reason whether or not in breach of applicable
labor laws), and you irrevocably release the Company and Subsidiaries from any
such claim that may arise. If, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen then, by executing the
Grant Notice, you shall be deemed irrevocably to have waived your entitlement to
pursue such a claim.

13. DELIVERY OF DOCUMENTS AND NOTICES. Any document relating to participating in
the Plan and/or notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery, or upon deposit in the U.S. Post Office
or foreign postal service, by registered or certified mail, with postage and
fees prepaid, addressed to the other party at the e-mail address, if any,
provided for you by the Company or a Subsidiary or at such other address as such
party may designate in writing from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include the Plan prospectus, Grant Notice, Agreement,
Certificates and U.S. financial reports of the Company, may be delivered to you
electronically. Such means of delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Committee’s discretion.

(b) Consent to Electronic Delivery. You acknowledge that you have read
Section 14 of this Agreement and consent to the electronic delivery of the Plan
documents, as described in Section 14 of this Agreement. You acknowledge that
you may receive from the Company a paper copy of any documents delivered
electronically at no cost if you contact the Company by telephone, through a
postal service or electronic mail at [            ]. You further acknowledge
that you will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, you understand that you
must provide the Company or any designated third party with a paper copy of any
documents delivered electronically if electronic delivery fails. Also, you
understand that your consent may be revoked or changed, including any change in
the electronic mail address to which documents are delivered (if you have
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
at [            ]. Finally, you understand that you are not required to consent
to electronic delivery.

 

6



--------------------------------------------------------------------------------

14. DATA PRIVACY CONSENT. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among the Company and its Subsidiaries for
the exclusive purpose of implementing, administering and managing your
participation in the Plan.

You understand that the Company and its Subsidiaries hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of Stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”). You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than your country. You understand that you may request a list with
the names and addresses of any potential recipients of the Data by contacting
your local human resources representative. You authorize the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom you may elect to deposit
any shares of Stock pursuant to an Actual Award. You understand that Data will
be held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.

15. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Award Agreement.

16. AMENDMENT. The Committee may, without notice, amend, suspend or terminate
the Award; provided, however, that no such action may adversely affect the Award
unless (i) expressly provided by the Committee and (ii) with the consent of you,
unless such action is necessary to comply with any applicable law, regulation or
rule.

17. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

 

7



--------------------------------------------------------------------------------

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

18. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

 

8



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE GOALS AND PERFORMANCE PERIOD

 

9